GRIFFIN, J. —
This is a motion on behalf of respondent and cross-complainant Alice M. Fullen, based on an amended notice of motion duly served upon appellant, to dismiss the appeal.  The motion is predicated upon the grounds that the transcript has not been filed within the prescribed statutory time, and that the notice of appeal did not contain any request that a transcript be made up and prepared, and that no request was ever made to the clerk of the court in which the action was brought to make up and prepare the transcript, and that no proceeding for a bill of exceptions or for a transcript under section 953a of the Code of Civil Procedure is pending in the trial court, and that the time to institute the same has expired. A certificate of the clerk *116of the Superior Court of Imperial County to this effect has been duly filed herein.
The motion to dismiss the appeal is granted and the appeal is dismissed (Wood v. Peterson Farms Co., 131 Cal. App. 312 [21 Pac. (2d) 468]). In accordance with the written stipulation of the parties duly filed, it is ordered that a remittitur issue forthwith.
Barnard, P. J., and Marks, J., concurred.